UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4721


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HERMELINDO VELASQUEZ-RIVERA,     a/k/a     Ramon   Efrain-Castro,
a/k/a Hermelindo Castro,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:13-cr-00102-D-1)


Submitted:   July 24, 2014                 Decided:   August 13, 2014


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Hermelindo        Velasquez-Rivera           pleaded      guilty    to    one

count of illegal reentry by an aggravated felon, in violation of

8   U.S.C.     § 1326(a),       (b)(2)   (2012).          During       sentencing,       the

district court heard allocution from a person who was not a

victim    of    Velasquez-Rivera’s           federal      conviction,      but     was    a

purported victim of related criminal conduct listed in the pre-

sentence report.          Velasquez-Rivera contends the court abused its

discretion because the person was not a victim as defined under

18 U.S.C. § 3771(e) (2012).              We conclude there was no error and

affirm.

             Under       18   U.S.C.   § 3661      (2012),      at   sentencing       “[n]o

limitation shall be placed on the information concerning the

background, character, and conduct of a person convicted of an

offense    which     a    court   of   the       United   States     may   receive       and

consider for the purpose of imposing an appropriate sentence.”

Under     § 3661,    the      sentencing         court    has    the    discretion       to

“conduct an inquiry broad in scope, largely unlimited either as

to the kind of information [they] may consider, or the source

from which it may come.”               Pepper v. United States, 131 S. Ct.

1229, 1240 (2011) (internal quotation marks omitted).                           The court

“has always been free to consider the wide range of relevant

material.”      Payne v. Tennessee, 501 U.S. 808, 820-21 (1991).                         We

have noted that § 3661 permits the sentencing court to consider

                                             2
information      “not    directly     related    to     [the       defendant’s]

commission of the offense[.]”         United States v. Kiulin, 360 F.3d

456, 462 (4th Cir. 2004).

           In    this   instance,    the   statement    at       issue    did    not

affect   the    district   court’s    determination         of   the     range   of

imprisonment under the Sentencing Guidelines.               Nor did it affect

the actual sentence, because the court stated that it was not

relying upon the statement in reaching an appropriate sentence,

but was relying instead upon the statutory sentencing factors

listed under 18 U.S.C. § 3553 (2012).

           Because there was no abuse of discretion, we affirm.

We   dispense   with    oral   argument    because    the    facts     and   legal

contentions     are   adequately    presented   in    the    materials       before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                      3